DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see amendments and remarks filed  on 11/06/2020, with respect to claims 19-36 have been fully considered and are persuasive.  The rejection under 35 USC 103 of claims 19-36  has been withdrawn. 
Allowable Subject Matter
Claims 19-36 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Referring to the claim 19 the closest prior art of record fails to teach or reasonably suggest that,  A method of accelerating charged particles in a plasma, the method comprising the steps of: creating a region of non-uniform electric field within the plasma which propagates through the plasma; using the non-uniform electric field to accelerate a first plurality of charged particles in the direction of propagation of the region of non-uniform electric field; once the accelerating first plurality of charged particles have propagated part-way through the plasma: (A) adding a second plurality of charged particles to the plasma, such that: (i) the second plurality of charged particles propagates through the plasma with the accelerating first plurality of charged particles, (ii) the second plurality of charged particles creates a local distortion in the non-uniform electric field experienced by the accelerating first plurality of charged particles, and (iii) the local distortion in the non-uniform electric field propagates through the plasma with the accelerating first plurality of charged particles; and (B) using the local distortion in the non-uniform electric field to accelerate the first plurality of charged particles in the direction of propagation of the region of non-uniform electric field.  Hence, claim 19 and depending claims 20 to 36 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 19-36 are allowed
Claims 1-18 have been cancelled by applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250.  The examiner can normally be reached on 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844    
12/05/2020